EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Christopher Panagos (Reg. No. 62588) on 09/08/2021.

The application has been amended as follows: 

Claim 1. (currently amended) A method comprising:
obtaining, by a processing system including at least one processor, subscriber attributes from a first subscriber;
encoding, by the processing system, the subscriber attributes that are obtained into a unique encoded internet protocol address, wherein the subscriber attributes are encoded into designated fields of the unique encoded internet protocol address; 
assigning, by the processing system, the unique encoded internet protocol address to the first subscriber; and
assigning a second unique encoded internet protocol address to a second subscriber wherein the unique encoded internet protocol address and the second unique encoded internet protocol address share common attributes associated with the first subscriber and the second subscriber and wherein the unique encoded internet protocol address includes other attributes associated with the first subscriber and the second unique encoded internet protocol address includes other attributes associated with the second subscriber.


Claim 9. (cancelled).



Claim 13. (currently amended)	An apparatus comprising:
an input-output interface; and
a processor coupled to the input-output interface wherein the processor is further coupled to a memory, the memory having stored thereon executable instructions that when executed by the processor, cause the processor to effectuate operations, the operations comprising:
obtaining general subscriber attributes from a first subscriber;
obtaining individual subscriber attributes from the first subscriber;
encoding the general subscriber attributes and the individual subscriber attributes that are obtained into a unique encoded internet protocol address, wherein the general subscriber attributes and the individual subscriber attributes are encoded into designated fields of the unique encoded internet protocol address;
;
obtaining individual second subscriber attributes from a second subscriber;
encoding the general subscriber attributes and the individual second subscriber attributes into a second unique encoded internet protocol address; and
assigning the second unique encoded internet protocol address to the second subscriber. 



Claim 17. (cancelled). 



Claim 18. (currently amended)	The apparatus of claim [[17]] 13, wherein the operations further comprise:
modifying the second unique encoded internet protocol address when the second subscriber accesses the internet using a mobile network. 



Claim 20. (currently amended)	The apparatus of claim [[17]] 13, wherein the 
accessing the internet, wherein the unique encoded internet protocol address is used when the first subscriber accesses the internet and the second unique encoded address is used when the second subscriber accesses the internet.


The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Li (2018/0132099) discloses a method comprising: obtaining, by a processing system including at least one processor, subscriber attributes from a first subscriber; encoding, by the processing system, the subscriber attributes that are obtained into a unique encoded internet protocol address, wherein the subscriber attributes are encoded into designated fields of the unique encoded internet protocol address; and assigning, by the processing system, the unique encoded internet protocol address to the first subscriber.

However, the prior art of record fails to teach or suggest wherein assigning a second unique encoded internet protocol address to a second subscriber wherein the 



Claims 1-8, 10-16, and 18-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment” or “Reasons for Allowance”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
09/09/2021